Citation Nr: 0639004	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-12 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1971 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in May 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In June 2003, the veteran testified at a hearing before the 
undersigned. A transcript of that hearing is on file.  

In January 2004, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran did not serve in combat, and there is no credible 
supporting evidence of an in-service stressor to support a 
diagnosis of post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided both pre- and post-adjudication VCAA notice 
by letters, dated in April 2002, August 2002, March 2004, 
March 2005, and February 2006.  The notices informed the 
veteran of the type of evidence needed to substantiate the 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service. The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal 


agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability and the 
effective date).  

To the extent that the VCAA notice did not include the degree 
of disability or the effective date provisions, as the claim 
of service connection is denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473. 

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claim as he 
had the opportunity to submit additional argument and 
evidence and to address the issue at a hearing, which he did 
in June 2003.  The claim was then readjudicated following the 
content-complying VCAA notice as evidenced by the 
supplemental statement of the case in March 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The service personnel records and 
service medical records are on file and the veteran was 
afforded a VA examination.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Laws, Regulations and Court Precedent

Service connection may be granted for an injury or disease 
that was incurred in service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a). 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of an in-
service stressor to support a diagnosis of post-traumatic 
stress disorder varies on whether or not the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records. 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  If VA determines that the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the occurrence of the 
stressor and no further development or corroborative evidence 
is required.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other credible supporting evidence that the 
claimed in-service stressor occurred. Zarycki, 6 Vet. App. at 
98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f).  
And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

Factual Background 

The service personnel records show that the veteran was 
stationed in Kentucky and Louisiana and in Germany. 

The service medical records shows that in May 1973 the 
veteran was hospitalized for drug dependence, and there was 
no diagnosis of a post-traumatic stress disorder.  On 
separation examination, the psychiatric examination was 
normal. 

After service, VA records show that in April 2002 the veteran 
complained of flashbacks and nightmares about combat.  The 
assessment was to rule out post-traumatic stress disorder.  
In January 2003, the impression was post-traumatic stress 
disorder, but no in-service stressor was identified. 

In March 2003, the veteran described two in-service 
stressors.  In one incident, a member of his company 
committed suicide during boot camp.  In the other incident, 
he was in Germany, stationed on the border, and he exchanged 
fire with troops on the other side of the border. 

With the information provided by the veteran, the Department 
of the Army was unable to verify the two in-service stressors 
as described by the veteran. 

On VA examination in February 2006, the examiner reported 
that the veteran did not have the classical symptoms of post-
traumatic stress disorder, and the examiner expressed the 
opinion that the veteran did not have post-traumatic 
disorder. 

Analysis 

Although the veteran served during the era of the Vietnam 
Conflict and he referred to combat, the service personnel 
records show that he served only in the United States and in 
Germany.  And the service medical records do not document 
post-traumatic stress disorder during service. 

It is unclear whether the veteran equates the firing over a 
national border to combat, in any event such an incident is 
not combat with the enemy.  And there is no evidence that the 
veteran was in Vietnam on the basis of the service personnel 
records.  

Since the veteran did not engage in combat with the enemy, 
then his lay statements and testimony about in-service 
stressors, in and of itself, are not sufficient to establish 
the occurrence of the alleged stressor.

As for credible supporting evidence of the claimed in-service 
stressors, namely, the suicide of a member of his unit during 
boot camp and the firing incidents on the border, the 
Department of the Army was unable to verify the two 
in-service stressors as described by the veteran. 

As for a diagnosis of post-traumatic stress disorder, an 
impression of post-traumatic stress disorder was made by VA 
in 2003.  On VA examination in February 2006, the examiner 
expressed the opinion that the veteran did not have post-
traumatic disorder.



The weight to be attached to the VA opinions are within the 
province of the Board as adjudicators.  Greater weight may be 
placed on one medical opinion over another 
depending on factors such as the reasoning employed and 
whether or not or to what extent the prior clinical records 
and other evidence were reviewed.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 

As for the impression of post-traumatic stress disorder, the 
VA physician did not identify or discuss the in-service 
stressor, as such the diagnostic impression does not conform 
to the criteria under DSM-IV.  For this reason, the Board 
rejects the opinion as favorable evidence. 

In contrast, on VA examination in 2006, after a review of the 
veteran's file, the examiner reported that the veteran did 
not have the classical symptoms of post-traumatic stress 
disorder and that the veteran did not have post-traumatic 
disorder.  The examiner referred to the lack of evidence of 
the claimed in-service stressors, which is consistent with 
the facts of the record, that is, that the Department of the 
Army was unable to verify the two in-service stressors as 
described by the veteran.  

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that post-traumatic stress disorder was present 
during service or is currently shown, the preponderance of 
the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38U.S.C.A. §§ 1110 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


